DECISION.
The Board holds that the evidence adduced is not sufficient to prove the taxpayer’s right to deduct the amounts of $755 for entertaining customers; $177 for tips for bell boys and porters, and $135 for telephone and telegraph tolls. The amount of $125 paid for laundry and valet service represents personal expenses and *616therefore is not a legal deduction from taxable income. The remaining items are proven and are deductible. Final determination will be settled on consent or on ten days’ notice, in accordance with Rule 50.